t c memo united_states tax_court benigno antonio gasparutti petitioner v commissioner of internal revenue respondent docket no filed date benigno antonio gasparutti pro_se sandy hwang for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure plus an addition to unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to claim dollar_figure in itemized_deductions on schedule a whether petitioner is entitled to claim a dependency_exemption deduction for his son whether petitioner is entitled to claim head-of-household filing_status whether petitioner is liable for the addition_to_tax under sec_6651 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 no stipulation of facts has been filed in this case at the time he filed his petition petitioner resided in aliso viejo california schedule a during petitioner was employed as a general machinist at mag instruments inc mag in ontario california petitioner worked for mag from date until date when he was terminated before working for mag petitioner lived in aliso viejo california petitioner took the job with at the conclusion of trial the court set a schedule for the parties to file seriatim briefs petitioner did not file a brief we could declare petitioner in default and dismiss his case rule 84_tc_693 affd without published opinion 789_f2d_917 4th cir however we decline to do so and we shall decide the case on the merits see 84_tc_716 mag because it was the only employment he could find due to the distance between aliso viejo and ontario miles petitioner moved to ontario where he rented an apartment for dollar_figure per month before date petitioner resided in aliso viejo with his ex-wife and their two children who were attending saddleback college according to petitioner they lived together for economical reasons petitioner and his ex-wife had been divorced in and his ex-wife was granted sole physical and legal custody of their two minor children one of whom was douglas gasparutti petitioner was ordered to pay child_support of dollar_figure per child per month petitioner considered the residence in aliso viejo his permanent residence after moving to ontario he drove back to aliso viejo on weekends petitioner’s ex-wife was the tenant and paid the rent at the aliso viejo residence at some point in petitioner was evicted from his apartment in ontario petitioner testified that his landlord took all of his belongings and paperwork and that he never recovered them on his schedule a for petitioner claimed the following expenses dollar_figure for medical_expenses dollar_figure for state_and_local_income_taxes dollar_figure for other taxes and this is the amount that exceeds percent of adjusted_gross_income this amount includes california state_income_tax withheld continued dollar_figure in unreimbursed employee_expenses at trial petitioner explained that the unreimbursed employee_expenses consisted of his rental payments at the ontario apartment and the traveling expenses he incurred going back to aliso viejo on weekends petitioner also contended that he should not have to pay tax on social_security and medicare withholdings since they are not considered income respondent disallowed the expenses claimed on schedule a and instead allowed the standard_deduction a medical_expenses sec_213 provides that there shall be allowed as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income the taxpayer must substantiate any deductions claimed under sec_213 by furnishing the name and address of each person to whom continued of dollar_figure california state disability insurance withheld of dollar_figure and buyer’s taxes which petitioner estimated at dollar_figure petitioner agrees that buyer’s taxes are the equivalent of a sales_tax this amount includes social_security_tax withheld of dollar_figure medicare_tax withheld of dollar_figure and social_security_benefits allegedly repaid by petitioner of dollar_figure this is after the percent of adjusted_gross_income limitation petitioner did not state on his return what these expenses encompassed payment for medical_expenses was made and the amount and date for each such payment moreover the taxpayer must be prepared to substantiate any claimed deductions by furnishing statements or itemized invoices from the individual or entity to which payment for medical_expenses was made these statements or invoices should indicate the nature of the service rendered and to or for whom rendered blackburn v commissioner tcmemo_1982_529 sec_1_213-1 income_tax regs petitioner testified that some of his medical documents were taken by the landlord when he was evicted although the court informed petitioner that evidence was needed to prove the amounts claimed petitioner also stated that he did not wish to provide any documents regarding his medical_condition because it is an invasion of his privacy petitioner has failed to meet the substantiation requirements provided by sec_1_213-1 income_tax regs without any evidence of medical expenditures respondent is sustained on this issue b taxes sec_275 expressly provides that no deduction shall be allowed for federal social_security_taxes levied on employees sec_164 provides for the deduction of sec_275 certain taxes a general_rule --no deduction shall be allowed for the following taxes continued state and local and foreign real_property_taxes state_and_local_personal_property_taxes state and local and foreign_income_war_profits_and_excess_profits_taxes generation skipping transfer_tax imposed on income distributions and environmental_tax prior to sec_164 allowed a deduction for state and local sales_taxes paid during the taxable_year sec_164 was repealed by sec_134 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2116 sec_164 is clear as to what types of taxes are deductible by the taxpayer we hold that petitioner is not entitled to deduct social_security medicare or sales_taxes under sec_164 the only taxes that are deductible under sec_164 are the state and local_taxes withheld from petitioner’s wages the total amount of these taxes is less than the standard_deduction that respondent allowed dollar_figure therefore the standard_deduction will be applied moreover it is unclear whether and to what extent any social_security_benefits were repaid by petitioner in nevertheless even if he did repay dollar_figure in he is not entitled to the deduction under sec_1341 sec_1341 provides relief to a taxpayer who received income in year under continued federal income taxes including-- a the tax imposed by sec_3101 relating to the tax on employees under the federal_insurance_contributions_act the claim of right rule and was required to make refunds in another year however sec_1341 applies only if the amount of repayment exceeds dollar_figure in the taxable_year sec_1341 moreover we note that only a percentage of social_security_benefits is taxable under sec_83 and petitioner has not demonstrated what percent if any of social_security_benefits was included or taxable on his prior year’s return therefore petitioner is not entitled to a deduction for repayment of social_security_benefits c employee business_expenses sec_262 provides that no deduction shall be allowed for personal living or family_expenses sec_162 however permits a deduction for ordinary and necessary traveling expenses_incurred while away from home in pursuit of a trade_or_business to qualify for this deduction the taxpayer must demonstrate that the expenses are reasonable and necessary traveling expenses incurred while away from home and in the pursuit of business 326_us_465 the purpose of the away from home provision is to mitigate the burden on the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses 55_tc_783 49_tc_557 generally home as used in sec_162 is the vicinity of the taxpayer’s principal place of employment and not where his personal_residence is located if the latter is located at a distance from his employment 608_f2d_1269 9th cir affg in part and revg in part 67_tc_426 74_tc_578 kroll v commissioner supra pincite an exception to the general_rule permits a taxpayer to deduct the costs of meals_and_lodging incurred at a job site distant from his personal_residence if the job is temporary rather than indefinite 358_us_59 when a taxpayer accepts temporary work in a place away from his residence he may deduct the living_expenses incurred at the temporary post of duty because it would not be reasonable to expect him to move his residence under such circumstances see tucker v commissioner supra pincite employment is considered to be temporary if termination within a short_period could be expected mitchell v commissioner supra pincite in contrast employment is considered indefinite if termination could not be expected or foreseen within a fixed or reasonably short_period of time id the duration of employment is a factual issue and no single element is determinative 66_tc_467 petitioner was employed at mag for more than years as of the end of petitioner never established that this employment initially was temporary or for a reasonably short_period therefore when petitioner moved to ontario for employment with mag his home shifted to ontario consequently while in ontario he was not away from home moreover petitioner was not maintaining two households since his ex-wife was the tenant paying the rent at the aliso viejo residence accordingly petitioner’s living_expenses in ontario are not deductible under sec_162 petitioner’s transportation_expenses between ontario and aliso viejo are not deductible business_expenses petitioner’s trips to aliso viejo were for the personal purpose of visiting his children accordingly petitioner is not entitled to deduct the claimed employee business_expenses dependency_exemption on his return petitioner claimed his son douglas as a dependent he indicated on his return that douglas did not live with him due to separation or divorce at trial petitioner testified that he supported douglas by paying child_support and by purchasing a car for him petitioner did not state the age of douglas in but he did mention that douglas was attending college according to petitioner his ex-wife also contributed to douglas’ support during this year petitioner offered no evidence of amounts that were contributed to douglas’ support by him his ex-wife or other sources petitioner did not testify whether douglas was employed sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son of the taxpayer sec_152 if a child receives over half of his support for the calendar_year from his parents who are divorced separated or live apart for the last months of the year and further if the child is in the custody of one or both parents for more than half of the calendar_year then sec_152 provides that as a general_rule such child is treated as receiving over half of his support during the calendar_year from the parent having custody for the greater portion of the calendar_year custodial_parent petitioner’s ex-wife was granted sole legal and physical custody of the children pursuant to the divorce in any event petitioner has not established that he provided more than one- half of douglas’ support and petitioner is not entitled to an exemption deduction for him respondent is sustained on this issue head-of-household filing_status in petitioner claimed head-of-household filing_status on his return petitioner testified that he should not be discriminated against because of his filing_status and should not be taxed differently from any other individual petitioner also stated that since he was paying child_support he should be entitled to head-of-household filing_status douglas lived in aliso viejo with his mother while he attended college nearby in the notice_of_deficiency respondent changed petitioner’s filing_status to single in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 as relevant here to qualify as a head of a household a taxpayer must be unmarried at the close of the taxable_year and maintain as a home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of the taxpayer’s child or other qualifying_individual sec_2 and b a taxpayer is considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 petitioner although unmarried in has not met the requirements to file as head-of-household petitioner did not maintain the requisite household for douglas petitioner’s ex- wife maintained the aliso viejo residence to address petitioner’s argument that it is discriminatory to tax individuals differently we observe that the constitutionality of different tax_rates for differently situated taxpayers has been consistently upheld 567_f2d_828 8th cir 550_f2d_1239 7th cir 395_f2d_222 9th cir affg per curiam tcmemo_1967_73 accordingly we sustain respondent on this issue addition_to_tax under sec_6651 respondent received petitioner’s tax_return on date the tax_return was due_date sec_6072 petitioner contends that he timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return requesting a 4-month extension for filing his tax_return petitioner provided a copy of this form dated date to the court petitioner did not provide any proof of mailing this request respondent contends that the internal_revenue_service never received the request and that petitioner’s tax_return was not timely filed sec_6651 provides that if a taxpayer fails to file a return by its due_date including extensions of time for filing there shall be an addition_to_tax equal to percent of the tax required to be shown on the return for each month the failure_to_file continues not to exceed percent the addition_to_tax under sec_6651 shall not apply however if the taxpayer can show that the failure to timely file the return was due to reasonable_cause and not willful neglect sec_6651 sec_7502 provides that a return or other document is deemed timely filed on the date of the postmark on the envelope or the date of a receipt is issued by the united_states post office for either certified or registered mail sec_7502 c the court_of_appeals for the ninth circuit however to which this case is appealable concluded that extrinsic evidence other than a postmark or postal receipt is admissible to prove timely mailing see 966_f2d_487 9th cir evidence that taxpayer saw the postal clerk stamp the envelope with a postmark and place it in a mailing pouch admitted petitioner did not testify nor produce any evidence with regards to the steps he took to mail his extension request therefore on this record we must conclude that petitioner did not timely file form_4868 accordingly petitioner is liable for the addition_to_tax under sec_6651 accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner has not presented evidence to show that he had reasonable_cause to claim the expenses on schedule a the dependency_exemption deduction for his son or head-of-household filing_status therefore we find that petitioner is liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
